Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continuity/Reexam Information for 17/071958 
    
        
            
                                
            
        
    

Parent Data17071958, filed 10/15/2020 is a continuation of 14368494, filed 06/24/2014 ,now U.S. Patent #10889612 and having 3 RCE-type filings therein14368494 is a national stage entry of PCT/CN2012/087360 , International Filing Date: 12/25/2012claims foreign priority to 201110441993.2 , filed 12/26/2011 claims foreign priority to 201110442009.4 , filed 12/26/2011 claims foreign priority to 201210015475.9 , filed 01/18/2012





Election/Restriction





This application contains claims directed to the following patentably distinct species. The species are independent or distinct because they are distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are patentably distinct. The species of patentably indistinct species  require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries. .

Claim 1 is drawn to a  pharmaceutical composition comprising one or more statins wherein the pharmaceutical composition excludes lovastatin, and wherein the one or more statins comprise a compound of Formula (II) or a pharmaceutically acceptable salt, ester or ether thereof.

    PNG
    media_image1.png
    139
    416
    media_image1.png
    Greyscale

Ester of the compound of Formula (II) :Ester formate, acetate, propionate, p-tolylsulfonate and trifluoromethyl sulfonate; and wherein said ether is tert-butyl-dimethyl silyl ether. (claim 2). The said ester or ether is tetraacetate of compound of Formula II, tetra-p-tolylsulfonate, tetra(trifluoromethyl sulfonate) or tetra(tert-butyl-dimethyl-silyl ether) of compound of Formula II. (claim 3).  
The compound of Formula (II) is extracted from Monascus-fermented rice. (claim 4).   The composition of the compound of Formula (II) is isolated from an alcohol extract of Monascus-fermented rice. (claim 5).  Claim 7 is drawn to the pharmaceutical composition of claim 1 further comprising a pharmaceutically acceptable carrier or excipient.
Claim 6 is a different invention wherein the compound of Formula (II) is prepared from Compound A.  The steps of method of preparation are not disclosed.  (Complete claim not copied here).   In case Applicants elect invention of claim 6, (preparation) than the steps of preparation should be added in claim 6 for complete preparation steps. 
Species of the compounds
Statin
One specific statin should be elected. Statin Lovastatin is excluded from claim 1.
Esters
Ester formate, acetate, propionate, p-tolylsulfonate or trifluoromethyl sulfonate;
Ether

Tert-butyl-dimethyl silyl ether or
 any other species disclosed in the specification.

Applicants should elect one specific composition of compound of formula II. Method of treatment is not claimed.  In case methods are added to treat specific treatments  such as lipase, treatment of obesity. Applicant should elect the disease which will be treated by the elected species of the compound. (1st and 2nd para on page 41, specification).  
Tetraacetate of the compound of Formula Il, 
Tetra-p-tolylsulfonate of compound of Formula Il.
 Tetra(trifluoromethyl sulfonate) of compound of Formula Il.
 Tetra(tert-butyl-dimethyl-silyl ether of the compound of formula II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Due to the complexity no telephone call was made to request an oral election to the above restriction requirement.  It was decided to send in writing.   
While responding to this office action, if claims are amended then Applicant should show the support of the invention in the original specification. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627